DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Claims 11-15 and 23 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 16-20 and 24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	The only difference between claim 16 and claim 11 is that claim 16 recites “[a]n integrated circuit comprising a stacked vertical transport field-effect transistor structure comprising”, whereas claim 11 does not recite the identical phrase.   (Emphasis added)
	However, one of the ordinary skill in the art would have recognized that claim 11 implies the forgoing limitations.  This is because claim 11 in the claim body recites a lower vertical transport field-effect transistor of a stacked vertical transport field-effect transistor structure; and an upper vertical transport field-effect transistor of the stacked vertical transport field-effect transistor structure.  
	In addition, the lower and upper vertical transport field-effect transistors are obviously for the application of the integrated circuit.  In other words, claim 11 is the substantial duplicate of claim 16, regardless of the obvious variation in claimed 
	The applicant is suggested to amend either claim 11 or claim 16 to distinguish from each other.  For example, the applicant may choose to add “a protection liner” (i.e. 110 in Fig. 21) “surrounding the isolation layer” (i.e. 104 in Fig. 21) in either claim 11 or claim 16.

Allowable Subject Matter
3.	Claims 1-6, 16-22 and 24 are allowed.
4.	Claims 11-15 and 23 would be allowable if a proper amendment is made to overcome the foregoing objection.
5.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2011/0012085.   The improvement comprises: forming a first bottom source/drain region of the lower vertical transport field-effect transistor; forming a first top source/drain region of the lower vertical transport field-effect transistor surrounding another portion of the first semiconductor layer; forming a second bottom source/drain region of the upper vertical transport field-effect transistor surrounding a portion of the second semiconductor layer. 
Response to Arguments
6.	Applicant’s arguments, submitted on 3/17/21, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
the double-patenting objection as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 19, 2021



/HSIEN MING LEE/